Citation Nr: 1404346	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  08-06 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right foot injury.  

2.  Entitlement to service connection for residuals of a right ankle injury.  

3.  Entitlement to service connection for rhinitis/sinusitis.  

4.  Entitlement to service connection for a skin disorder to include eczema.

5.  Propriety of the severance of service connection for degenerative joint disease of the lumbar spine with spondylosis.

6.  Entitlement to an initial rating in excess of 10 percent for depressive disorder, not otherwise specified.

7.  Entitlement to a total disability rating based on individual employability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Appellant served on active duty from April 1983 to April 1986 and from November 2002 to May 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Montgomery, Alabama.  

The Appellant testified before the undersigned in a March 2013 travel Board hearing.  

The Appellant has indicated that he is unemployable as a result of his service-connected disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  The Board has jurisdiction to consider the Appellant's possible entitlement to TDIU in this circumstance when the issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question(in this case the mental disorders claim), regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Thus the issue of entitlement to TDIU is included on the title page.  

The issue of entitlement to an increased rating for lumbar instability with spondylosis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

All the issues on the title page with the exception of the determination as to the propriety of the severance of service connection for degenerative joint disease of the lumbar spine with spondylosis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On April 15, 2008, the RO granted service connection for lumbar instability with spondylosis and assigned a 20 percent rating under Diagnostic Code 5237 and also granted service connection for degenerative joint disease of the lumbar spine with spondylosis and assigned a 10 percent rating under Diagnostic Code 5010.

2.  The April 15, 2008 rating decision, contained undebatable errors of law which, had they not been made, would have led to a materially different outcome as assignment of separate compensable evaluations  for both lumbar instability with spondylosis and for degenerative joint disease of the lumbar spine with spondylosis violates 38 C.F.R. § 4.14 and is clearly erroneous. 



CONCLUSION OF LAW

The April 15, 2008 rating decision awarding service connection for degenerative joint disease of the lumbar spine with spondylosis was clearly and unmistakably erroneous and the severance of service connection was proper.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 4.14 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary to assist the appellant with the claim being adjudicated by this decision.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Because the decision on the propriety of the severance of service connection for degenerative joint disease of the lumbar spine with spondylosis is essentially a determination as to clear and unmistakable error (CUE), the Board finds that the VCAA is not for application. Cf. Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the duties specified in the Veterans Claims Assistance Act (VCAA) are not applicable to allegations of CUE).  In Livesay, the U.S. Court of Appeals for Veterans Claims (Court) reasoned that the VCAA specifically defined a "claimant" for VCAA purposes as "any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary."  38 U.S.C.A. § 5100 (West 2002).  The Court held that a challenge to a previous decision on the basis of CUE "is not an 'application' or 'claim for any benefit under the laws administered by the Secretary.'"  Livesay, 15 Vet. App. at 179.  Thus, a "claimant" as defined by 38 U.S.C. § 5100 does not include an individual seeking revision of a final decision based upon CUE.  In this case, the appeal similarly does not arise from a claim made by the appellant.  Rather, it arises from a severance action initiated by the RO.  Thus, the VCAA is not for application.

Moreover, the Board notes that the regulation governing severance, 38 C.F.R. § 3.105, contains its own stringent procedural safeguards, including specific notice provisions and evidentiary requirements.  As set forth below, the RO has fully complied with the procedural safeguards outlined in 38 C.F.R. § 3.105, including providing the appellant with a rating proposing severance setting forth all material facts as well as a detailed reasons for the proposed severance.  In cases such as this, the VCAA is not applicable.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002) (holding that the VCAA was not applicable to claims for waiver, as applicable statute contains its own notice provisions).

Factual Background

In March 2007, the Appellant submitted a claim of entitlement to service connection, in pertinent part, for low back pain.  In April 2008, the RO granted service connection for lumbar instability with spondylosis and assigned a 20 percent rating under Diagnostic Code 5237.  The RO also granted service connection for degenerative joint disease of the lumbar spine with spondylosis and assigned a 10 percent rating under Diagnostic Code 5010.  Both ratings were effective March 2007.

In a July 2010 rating decision, the RO, proposed to sever service connection for degenerative joint disease of the lumbar spine with spondylosis.  It was determined that the evaluation for the arthritis pathology should be combined with evaluation for the lumbar instability, both to be rated under Diagnostic Code 5237.  In an August 2010 letter, the Appellant was notified of the proposed severance and afforded a period of sixty days in which to submit evidence and request a hearing. 

Following the expiration of the regulatory period, in a February 2011 rating decision, the RO severed service connection for degenerative joint disease of the lumbar spine with spondylosis.

Applicable Law

In general, once service connection has been granted, it will be severed only where evidence establishes that the original grant of service connection was clearly and unmistakably erroneous, and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d) (2013); Daniels v. Gober, 10 Vet. App. 747 (1997).  VA has the burden of proof in establishing that the original grant was clearly and unmistakably erroneous.  Id.

With respect to applicable procedural safeguards, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d) (2013); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

With respect to the substantive requirements for severing service connection, the same standards apply as those used in a determination of clear and unmistakable error in a final decision under section 3.105(a).  Unlike section 3.105(a), however, section 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997); see also Venturella v. Gober, 10 Vet. App. 340 (1997).  

To determine whether clear and unmistakable error was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2013).  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint (including the ankle and the knee) or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).

When evaluating all lumbar spine disabilities, to include limitation of motion, the rating agency shall use a general rating formula for diseases and injuries of the spine, unless the disability is rated under the formula for rating intervertebral disc syndrome based on incapacitating episodes (renumbered as Diagnostic Code 5243).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis

As a preliminary matter, the Board finds that the RO followed the procedural safeguards set forth at 38 C.F.R. § 3.105(d) in severing service connection for degenerative joint disease of the lumbar spine with spondylosis.  As set out above, the RO prepared a rating proposing severance setting forth the facts and the reasons for its decision.  The RO then notified the appellant of its proposal and offered him the opportunity to respond and to request a hearing.  After considering the appellant's response, the RO effectuated the proposed severance in the rating decision now on appeal.  Based on the foregoing, the Board finds that the procedural requirements of section 3.105(d) were met.  The appellant does not contend otherwise.

The Board finds that such severance was proper because it was clearly and unmistakably erroneous for the RO to have granted the appellant service connection for degenerative joint disease of the lumbar spine with spondylosis in addition to the grant of service connection for lumbar instability with spondylosis.  Both disabilities are rated based on limitation of motion under 38 C.F.R. § 4.71a, and only one rating is appropriate under that criteria for the symptomatology documented.  Because the appellant is rated under a diagnostic code that contemplated limitation of motion of the spine for his lumbar instability with spondylosis, a separate rating under Diagnostic Code 5010, which pertains to degenerative joint disease, was not appropriate.  See 38 C.F.R. § 4.71a, DC 5010 (2013).  Such action would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2013).  Instead, the Appellant's lumbar spine disability is to be rated under the highest rating available under the spinal criteria.  At the time, that rating was 20 percent under the criteria pertaining to limitation of motion of the spine, or Diagnostic Code 5237. 

Accordingly, the Board finds that in light of the laws and regulations pertaining to pyramiding and evaluation of the spine, the error of granting service connection for degenerative joint disease of the spine with spondylosis and evaluating that disability separately from the service-connected lumbar instability with spondylosis is a clear and unmistakable error, in that is undebatable, and reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  The statutory or regulatory provisions extant at the time were incorrectly applied.  Thus, severance of service connection for degenerative joint disease with spondylosis was proper.

The Board further finds that the record on appeal otherwise contains no basis upon which to award service connection for degenerative joint disease of the lumbar spine with spondylosis.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (holding that a "severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous").  Any compensable evaluation assigned for this would violate the rule against pyramiding.  

Under these circumstances, the Board finds that the evidence of record compels the conclusion, to which reasonable minds could not differ, that the criteria for service connection for degenerative joint disease of the lumbar spine with spondylosis was not met.  For these reasons, the Board concludes that severance in this case was proper.   The record shows that the April 2008 rating decision contained undebatable errors of law which, had they not been made, would have led to a materially different outcome and that the Appellant's degenerative joint disease of the lumbar spine with spondylosis clearly and unmistakably should not have been granted service connection.  Stallworth, 20 Vet. App. at 488.  The matter is denied as a matter of law.  There is no probative evidence of record which contradicts this conclusion. 


ORDER

Propriety of the severance of service connection for degenerative joint disease of the lumbar spine with spondylosis was proper and the appeal is denied.


REMAND

The Board finds the claims of entitlement to service connection listed on the title page need to be remanded for additional evidentiary development.  The appellant  testified before the undersigned that he had recently been granted Social Security disability benefits based on back, ankle and cardiac disabilities.  The Social Security decision and the medical records upon which it is based are not associated with the claims files.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

The appellant also testified that he receives treatment from a private physician, Dr. Persale, for nasal, foot and skin problems.  These records have not been associated with the claims files and the Board has an obligation to try and obtain them if possible.  

The Board finds the claim of entitlement to an increased rating for depressive disorder must be remanded for additional evidentiary development.  The appellant testified before the undersigned that he had been receiving recent VA psychiatric treatment which purportedly changed the diagnosis for his mental disorder from depressive disorder not otherwise specified to posttraumatic stress disorder with depression and anxiety.  It was also reported that a global assessment of function (GAF) score of 45 was assigned in November 2012.  These records have not been associated with the claims files and must be obtained in order to accurately evaluate the mental disorder.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Appellant's testimony also indicates to the Board that there may have been a significant increase and/or change in the appellant's mental disorder and that a V.A. examination is required.  The Board notes that service connection is only in effect for depressive disorder.  It should be determined if the appellant's other mental disorder is due to active duty.  A current VA examination is required.  

The Board finds that the issue of entitlement to TDIU has clearly been raised and must be remanded for development.  The RO should elicit information concerning the appellant's full work and educational history as well as obtain an additional VA medical opinion to clarify whether the appellant's disability or disabilities alone renders him unable to secure or follow a substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide the names and addresses of all medical care providers, private as well as VA, who treated him for any of the disabilities on appeal since his discharge from active duty.  After securing any necessary releases, obtain those records which have not already been associated with the claims file.  Regardless of the appellant's response, obtain all outstanding VA medical records.  

2.  Thereafter, for any records identified by the appellant and for all VA records, inform the appellant of the following: (a) the specific records the RO is unable to obtain as set out above; (b) the efforts that the RO made to obtain those records; (c) any further action to be taken by the RO with respect to the claims; and for non-VA records (d) that the appellant is ultimately responsible for providing the evidence.  The RO must provide this notice for all evidence which VA attempted to obtain without success during the course of the appeal.  The appellant must then be given an opportunity to respond.  

3.  Request records directly from the Social Security Administration associated with the appellant's grant of Social Security benefits.  Such records should include, but are not limited to, a copy of the original award letter, a copy of the decision granting the appellant Social Security benefits, and any medical records associated with that grant.

4.  Then, the RO should arrange for the appellant to be examined by a VA examiner with sufficient expertise to determine the current level of severity of the service-connected depressive disorder not otherwise specified.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary must be accomplished. 

The RO should ensure that the examiner provides all information required for rating purposes, to include identifying all current residuals of the service-connected depressive disorder not otherwise specified.  The examiner should also discuss whether the appellant's PTSD with anxiety and depression symptomatology are part and parcel of his service-connected depressive disorder not otherwise specified or constitute separate and distinct disorders.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Then, schedule the appellant for an appropriate VA examination to ascertain the current severity of his service-connected disabilities and whether the combined effects of all the appellant's service-connected disabilities (atrial fibrillation, lumbar instability with spondylosis, and depressive disorder not otherwise specified) preclude the appellant's ability to obtain or maintain substantial gainful employment.

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  

All necessary special studies or tests are to be accomplished.  The examiner must elicit from the appellant and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the appellant's statements, the examiner must provide an opinion as to whether the appellant's service-connected atrial fibrillation, lumbar instability with spondylosis, depressive disorder not otherwise specified and any other disorder service-connected as a result of this appeal, render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  The appellant must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the appellant fails to report for any scheduled examination.  The appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

7.  Thereafter, the RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examinations to ensure that they are responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the appellant and his attorney should be furnished an appropriate  supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


